Citation Nr: 9908464	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-35 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of a right hip fracture as secondary to a service 
connected seizure disorder.

2.  Entitlement to service connection for postoperative 
residuals of a left hip fracture as secondary to a service 
connected seizure disorder.

3.  Entitlement to secondary service connection for residuals 
of a stroke.

4.  Entitlement to an effective date earlier than May 7, 1973 
for the award of a 100 percent disability rating and special 
monthly compensation (SMC) benefits for loss of use of one 
foot and additional SMC under 38 U.S.C. 1114(s) based on 
disability rated as 100 percent and additional disabilities 
independently ratable at 60 percent.

5.  Entitlement to additional SMC based on the need for 
regular aid and attendance or blindness in both eyes.

6.  Entitlement to financial assistance in acquiring 
specially adapted housing or special home adaptations.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to January 1945 and from October 1945 to May 1947.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board has jurisdiction to decide all questions of law and 
fact necessary to a decision under a law that affects the 
provision of benefits to veterans or the dependents or 
survivors of veterans including entitlement to and benefits 
resulting from service-connected disability and eligibility 
for medical treatment, but not the need for or 
appropriateness of specific types of medical care.  
38 U.S.C.A. §§ 511(a), 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 20.101 (1998).  The veteran's complaints about 
diagnoses, provisions of the APA manual, lost records, 
provision of copies of records, quality of medical care, 
capabilities of VA computer systems and coding of 
disabilities on a rating sheet unless it affects the amount 
of the veteran's compensation award are not issues within the 
jurisdiction of the Board.  With regard to veteran's claim 
that VA has denied him access to records, the Board observes 
that the veteran seems to have a copy of every important 
document in his claims file as evidenced by the fact that he 
has copied these documents and submitted them in support of 
his various claims over the years.
The Board notes that the veteran's wife has been found to be 
in need of regular aid and attendance and the veteran has 
been paid additional compensation benefits based on that 
finding since February 1983.

The issue of entitlement to secondary service connection for 
residuals of a stroke is a recharacterization of the issue 
developed as entitlement to benefits under 38 U.S.C.A. § 1151 
for residuals of a stroke.  Since the claim is based on an 
allegation that the stroke resulted from treatment for a 
service connected disability, the claim is properly one of 
secondary service connection rather than one for benefits 
under § 1151.  

The issues of entitlement to an earlier effective date of 
award of a 100 percent disability rating and SMC, entitlement 
to secondary service connection for residuals of a stroke, 
and entitlement to financial assistance in acquiring 
specially adapted housing or special home adaptations will be 
addressed in the remand which follows this decision.  The 
claim of entitlement to SMC based on the need for regular aid 
and attendance or on blindness is held in abeyance pending 
further development in the other, inextricably intertwined, 
issues.  


FINDINGS OF FACT

1.  The veteran's right hip fracture is shown to have been 
caused by his service connected seizure disorder.

2.  The veteran's claim that a fracture of the left hip was 
due to a fall caused  by his service connected seizure 
disorder is plausible.






CONCLUSIONS OF LAW

1.  The veteran's right hip fracture was proximately due to 
his service connected seizure disorder.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998); 38 C.F.R. § 3.310(a) (1998).

2.  The veteran has submitted evidence for a well-grounded 
claim to establish entitlement to secondary service 
connection for residuals of a fracture of the left hip.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was wounded in action in France in November 1944.  
Service medical records reveal that he sustained a high 
explosive penetrating shell fragment wound of the scalp with 
compound, comminuted, depressed fracture of the skull and 
contusion of the underlying brain.  He was also reported to 
have paralysis of the right lower extremity secondary to 
contusion and laceration of the brain.  In October 1944 
examination revealed extensive operative incision of the 
scalp which was reported to be healed.  There was a defect of 
the bony contour of the skull in the vertex region.  There 
was a small wound over the dorsum of the left hand.  
Paralysis of the right lower extremity was reported to be 
resolving.  It was also reported that he had tinnitus of the 
left ear due to heavy firing.  He complained of blurred 
vision on the right.

In January 1945 it was reported that the veteran had 
defective hearing, perceptive type, on the left in addition 
to tinnitus secondary to his head wound.  It was also 
reported that he had compound, hyperopic astigmatism of the 
right eye and hypermetropia of the left eye.  Visual acuity 
was reported to be 20/50 in the right eye and 20/20 in the 
left eye.  Astigmatism and hypermetropia were both reported 
to have existed prior to service.

In a rating action dated in January 1945 an 80 percent rating 
was assigned for traumatic lesion, fracture, compound, skull, 
frontoparietal region: encephalopathy, post-traumatic with 
right hemiplegia, concussion, brain, vertex region, foreign 
body retained in brain, metallic high explosive shell 
fragment, cranial defect 2 cm., left frontoparietal region.  
Defective vision, right eye 20/50, left eye 20/20.  Defective 
hearing, right ear 20/20, left ear 10/20, tinnitus aurium, 
left.  All secondary to high-explosive shell fragment wound, 
penetrating scalp, skull and brain, vertex region.  In 
combat.  A 10 percent rating was assigned for a penetrating 
wound of the dorsum of the left hand with retained foreign 
body in the volar aspect of the left hand secondary to a 
gunshot wound.  In combat.  A combined rating of 80 percent 
was assigned.  A medical examination was scheduled for July 
1945.

In a rating action dated in February 1945 a pre-stabilization 
rating of 100 percent was assigned for a period of six 
months.  It was noted that an examination had been previously 
scheduled.  On VA examination in July 1945 diagnoses included 
encephalopathy with right hemiplegia.  The veteran's 
complaints included nervousness, headaches, irritability, 
argumentativeness, loss of appetite, restlessness, occasional 
nausea, dizzy spells and tinnitus.  The examiner noted that 
the veteran dragged his right foot and that there was an area 
of hypoesthesia over the whole right extremity.  In a rating 
action dated in August 1945 it was determined that the 
veteran's disabilities had not shown improvement and the 100 
percent pre-stabilization rating was continued for another 
six months.  

Before that rating expired the veteran reentered service in 
October 1945.  He remained on active duty until May 1947.  In 
a rating action dated in August 1947, following the veteran's 
release from his second period of service, a 100 percent 
"convalescent rating" was assigned for six months.  The 
service connected disabilities listed on that rating were 
residuals of shell fragment wounds penetrating the brain, 
encephalopathy, residuals of a craniotomy, residuals of shell 
fragment wounds of the volar aspect of the left hand and 
limitation of motion of the lumbar spine secondary to 
fracture.  

On VA examination in November 1947 the veteran complained of 
blackout spells which had occurred three times since his 
discharge from service, continuous frontal headaches, loss of 
appetite, nervousness, nightmares and insomnia.  The 
principal diagnoses were encephalopathy and fracture of 
vertebra resulting in partial weakness of the right leg which 
was said to be improving.  In a rating action dated later in 
that month it was noted that there was no material 
improvement in the veteran's disability and that it appeared 
to be permanent in nature.  A 100 percent rating was 
assigned.  The same service connected disabilities were 
listed.  (The Board notes that this rating action represented 
the end of the pre-stabilization or convalescent rating and 
the assignment of a regular schedular rating.)

In a rating action dated in March 1962 a 70 percent rating 
was assigned for chronic brain syndrome due to residuals of a 
shell fragment wound of the brain, a 50 percent rating was 
assigned for loss of skull, a 10 percent rating was assigned 
for residuals of shell fragment wounds of the left hand, a 10 
percent rating was assigned for residuals of a gun shot wound 
of the right index finger and zero percent ratings were 
assigned for residuals of shell fragment wounds of the left 
forearm, history of trauma to the lumbar spine, defective 
hearing with tinnitus caused by shell fragment wound of the 
brain and partial paralysis of the right leg.  The combined 
rating was 90 percent.  In a rating action dated in April 
1962 a total disability rating based on individual 
unemployability was denied.  

In a rating action dated in May 1973 it was determined there 
was no basis for granting service connection for residuals of 
old disc injury with left footdrop, right hypertrophic 
astigmatism and left hypermetropia.  It was also noted that 
the veteran had been granted a total disability rating based 
on individual unemployability effective in August 1969.

In a rating action in January 1975 the rating for chronic 
brain syndrome was increased to 100 percent.  A 40 percent 
rating was assigned for, paralysis of right leg with 
footdrop, a 10 percent rating was assigned for defective 
hearing with tinnitus and service connection was granted for 
a seizure disorder and a 10 percent rating was assigned.  
Additionally, SMC for loss of use of a foot and for 100 
percent disability with additional disability independently 
ratable at 60 percent or more was granted.  Those ratings 
were made effective in May 1973. 

A report from a private hospital reveals that the veteran was 
hospitalized in October 1991 for treatment of a fracture of 
the right hip.  It was reported that he had an epileptic 
seizure the previous day following which he fell and 
fractured his hip.  He underwent surgical reduction and 
compression screw fixation of the intertrochanteric fracture 
of the right hip.

The veteran was hospitalized at a VA facility in July 1995 
for treatment of a fracture of the left hip.  It was reported 
that he had fallen out of a fire door and felt that he had 
broken his hip.  X-ray revealed a nondisplaced fracture of 
the left hip. There was pain and tenderness around the left 
hip and a drop foot deformity on the right.  Open reduction 
and internal fixation of the fracture of the left hip was 
done.  

Service Connection Right Hip

The Board finds that the appellant's claim for service 
connection for a right hip disorder is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
further finds that all relevant facts have been properly 
developed and, therefore, the statutory obligation of the VA 
to assist in the development of the appellant's claim has 
been satisfied.

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is disability (residuals) as a result of that disease or 
injury.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
Service connection may also be established where a disability 
is proximately due to or the result of a service-connected 
disorder.  38 C.F.R. § 3.310(a) (1998).  In this case the 
only question before the Board at this time with regard to 
the claim for service connection for a right hip disorder is 
whether it was caused by or the result of the veteran's 
service connected seizure disorder.  In that regard the Board 
notes that at the time of his admission to a hospital for 
treatment of a right hip fracture in October 1991 the veteran 
reported that he had an epileptic seizure the previous day 
following which he fell and fractured his hip.  The veteran's 
statement at that time, made, as it was, on admission to a 
hospital seeking treatment and not in the context of a 
disability claim, is considered particularly credible.  Given 
the veteran's history of having had a seizure disorder for 
many years following his combat incurred brain injury, the 
Board finds the evidence with regard to his right hip 
fracture sufficient to conclude that it was caused by his 
service connected seizure disorder and that there is a basis 
for granting secondary service connection for postoperative 
residuals of a right hip as fracture.

Service Connection Left Hip

With regard to the left hip, the medical evidence currently 
of record refers to the veteran falling and injuring his hip.  
There is no mention as to what caused the fall.  The veteran 
asserts that, as with the right hip, the fall which resulted 
in a fractured left hip was caused by a seizure.  The RO held 
that the claim was not well grounded.  Since the available 
medical records pertaining to the treatment the veteran 
received following that injury do not mention a seizure as 
the cause of the fall which resulted in the broken hip, the 
Board has only the veteran's statements to that effect to 
provide a link between the service connected seizure disorder 
and the hip fracture.  While the veteran cannot properly 
testify as to medical causation, he is competent to testify 
as to what caused him to fall.  Accordingly, the Board finds 
that the veteran's statements provide sufficient evidence of 
a seizure causing his fall to constitute a well-grounded 
claim.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1998); 
Caluza v. Brown, 7 Vet.App. 498 (1995).  Therefore, the 
veteran's appeal is granted to the extent that this claim is 
found to be well-grounded.  The issue of entitlement to 
secondary service connection for postoperative residuals of a 
fracture of the left hip will be addressed in the remand 
below.


ORDER

Secondary service connection for postoperative residuals of a 
fracture of the right hip is granted.  The veteran's claim 
for service connection for postoperative residuals of a 
fracture of the left hip is well-grounded. 
	

REMAND

The veteran's claim for service connection for postoperative 
residuals of a fracture of the left hip has been found to be 
well-grounded.  The record contains only a summary report of 
the July 1995 VA hospitalization during which the veteran was 
treated for a hip fracture.  Additional records would be 
helpful in insuring an equitable determination of that claim.  
Further adjudicative action with regard to that claim is 
necessary in light of the conclusion that the claim is well-
grounded.

With regard to the issue of entitlement to an effective date 
earlier than May 7, 1973 for the award of a 100 percent 
disability rating and additional SMC under 
38 U.S.C. § 1114(s) based on disability rated as 100 percent 
disabling and additional disabilities independently ratable 
at 60 percent, the RO addressed only the January 1975 rating 
action which first assigned those ratings.  The veteran 
clearly has alleged clear and unmistakable error in rating 
actions in November 1947 in failing to grant SMC and in March 
1962 in failing to continue a 100 percent rating and failing 
to grant SMC.  Further adjudicative action is needed with 
regard to that claim.

Regarding the claim of secondary service connection for 
residuals of a stroke, the Board notes that the veteran was 
hospitalized at a VA facility in January 1992 following a 
brief blackout period with increased left-sided weakness when 
he woke up.  The pertinent diagnosis was possible transient 
ischemic attack.  The veteran was seen at a VA outpatient 
clinic in April 1995 complaining of numbness of the left 
face, left hand and left leg of four days duration.  He 
reported no new visual disturbances and no aphasia.  Sensory 
examination was intact.  Deep tendon reflexes were +2.  The 
diagnosis was left sided weakness worsening with no obvious 
cerebral vascular accident.  A CT scan of the head done in 
May 1995 showed an area of decreased attenuation in the right 
corona radiata consistent with an infarct.  The sulci were 
prominent which was said to be consistent with cerebral 
atrophy.  There was no evidence of hemorrhage.  The 
impression was infarct within the right corona radiata with 
cerebral atrophy.  Carotid duplex sonography revealed no 
significant carotid artery stenosis.

It is alleged that the veteran has residuals of a stroke that 
was due to medication he took for a service connected 
disability.  Inasmuch as he himself is a layperson, and has 
submitted no supporting medical evidence for this claim, the 
claim appears to not be well grounded.  However, the medical 
evidence of record raises some question regarding the cause 
of any stroke, i.e., whether it would have been related to 
the veteran's service connected residuals of a brain injury.  
In addition, it is unclear what disability (pathology) is at 
issue with respect to this claim.  It is noteworthy that the 
veteran has various pathology already service connected which 
would normally be considered stroke residuals.  

With regard to the veteran's claim for entitlement to 
financial assistance in acquiring specially adapted housing 
or special home adaptations the veteran has claimed 
entitlement to service connection for loss of use of the left 
foot as secondary to a service connected back disability.  
The RO has not adjudicated the issue of service connection 
for loss of use of the left foot.  A decision with regard to 
that issue is necessary before deciding the issue of 
specially adapted housing or special home adaptations.

Inasmuch as the development requested above could result in 
further disability being considered service connected (and 
requiring consideration in a claim for SMC based on the need 
for aid and attendance), the claim for SMC on that basis must 
be held in abeyance.  

In view of the foregoing, it is the opinion of the Board that 
additional action is necessary.  Accordingly, the case is 
REMANDED for the following:
1.  The RO should obtain the complete 
records of the July 1995 VA 
hospitalization during which the veteran 
was treated for a hip fracture, including 
nursing notes and doctor's orders, and 
associate those records with the claims 
folder.  When those records are obtained, 
the RO should readjudicate the veteran's 
claim for service connection for residuals 
of a fracture of the left hip in light of 
that additional evidence.

2.  The veteran should be scheduled for a 
special VA examination by a neurologist to 
determine whether he has any stroke 
residual pathology that is not encompassed 
by his service connected disability 
entities.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  If the veteran is 
found to have such pathology, the examiner 
should also indicate what relationship, if 
any, there is between the pathology and 
the veteran's service connected 
disabilities noted on rating decisions.  

3.  The RO should adjudicate the veteran's 
claim that there was clear and 
unmistakable error in rating decisions in 
November 1947 and March 1962. 

4.  The RO should adjudicate the issue of 
service connection for loss of use of the 
left foot as secondary to a service 
connected back disability.  

5.  The RO should review the veteran's 
claims for SMC based on the need for aid 
and attendance or blindness and for 
financial assistance in acquiring 
specially adapted housing or special home 
adaptations in light of the development 
requested above.
When the above actions are completed, in the event that any 
determination remains adverse to the appellant, the claims 
folder and assembled data should be returned to the Board for 
completion of appellate review after compliance with the 
provisions of 38 U.S.C.A. § 7105 (West 1991 & Supp. 1998).  
No action is required by the appellant unless he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

